As filed with the Securities and Exchange Commission on February 21, 2008 File Nos. 333-117063 811-21597 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 6 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 8 PRIMECAP Odyssey Funds (Exact Name of Registrant as Specified in its Charter) 225 South Lake Avenue, Suite 400, Pasadena, CA 91101-3005 (Address of Principal Executive Office) (626) 304-9222 (Registrant's Telephone Number, Including Area Code) David H. Van Slooten, Secretary 225 South Lake Avenue, Suite 400, Pasadena, CA 91101-3005 (Name and Address of Agent for Service) Copy to: Michael Glazer Paul, Hastings, Janofsky & Walker, LLP 515 South Flower Street, Los Angeles, California 90071 It is proposed that this filing will become effective: oImmediately upon filing pursuant to Rule 485 (b) ýOn February 28, 2008, pursuant to Rule 485(b) o60 days after filing pursuant to Rule 485(a)(1) oOn , pursuant to Rule 485(a)(1) o75 days after filing pursuant to Rule 485(a)(2) oOn , pursuant to Rule 485(a)(2) If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PRIMECAP Odyssey Funds PRIMECAP Odyssey Stock Fund PRIMECAP Odyssey Growth Fund PRIMECAP Odyssey Aggressive Growth Fund Prospectus February 28, 2008 The Securities and Exchange Commission hasnotapproved ordisapproved of these securities. Further, it has not determined that this Prospectus is accurate or complete. Any representation tothe contraryis a criminal offense. Table of Contents Prospectus Risk/Return Summary and Fund Expenses of: February 28, 2008 PRIMECAP Odyssey Stock Fund 2 PRIMECAP Odyssey Growth Fund 5 PRIMECAP Odyssey Aggressive Growth Fund 8 Investment Objectives, Principal Strategies, and Principal Risks 11 Fund Management 13 Shareholder Information Pricing of Shares 16 Fair Value 16 Purchasing and Adding to Your Shares 16 Selling Your Shares 20 Dividends, Distributions, and Taxes 23 Other Information 24 Financial Highlights 25 Privacy Notice 28 Additional Information 29 PRIMECAP Odyssey Stock Fund, PRIMECAP Odyssey Growth Fund, and PRIMECAP Odyssey Aggressive Growth Fund (each a “Fund” and collectively the “Funds”) are series of PRIMECAP Odyssey Funds (the “Trust”). PRIMECAP Management Company (the “Advisor”) is the investment advisor for the Funds. Risk/Return Summary PRIMECAP Odyssey Stock Fund and Fund Expenses Investment Objective The Fund seeks to provide long-term capital appreciation. Primary Investment Strategies The Fund invests mainly in stocks of U.S. companies, emphasizing those companies with financial results which the Advisor believes will evolve materially better than consensus expectations. Through its research, the Advisor identifies stocks that it believes over a three-to five-year time frame will outperform the Standard & Poor’s 500 Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. The Advisor looks for companies that will grow faster and/or will be more profitable than their current market valuations suggest, and for companies with asset values that are not adequately reflected in their stock prices. The Fund invests at least 80% of its assets in stocks (the Fund will provide its shareholders with at least 60 days’ prior notice of any change in this non-fundamental investment policy) and may invest in publicly traded companies of any size and in foreign companies. Primary Risks You may lose money by investing in the Fund. The likelihood of loss is greater if you invest for a shorter period of time. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund’s performance could be hurt by: · Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. · Investment style risk, which is the chance that returns from the mix of small-, mid- and large-cap stocks in the Fund’s portfolio will trail returns from the overall stock market. Historically, small- and mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. Additionally, from time to time, growth stocks may be more volatile than the overall stock market. · Manager risk, which is the chance that, as a result of poor security selection by the Advisor, the Fund may underperform other funds with a similar investment objective. · Foreign securities risk, which is the chance that the value of foreign securities depend on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Investing in foreign securities involves: country risk, which is the chance that domestic events—such as political upheaval, financial troubles, or natural disasters—will weaken a country’s securities markets; and currency risk, which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Fund Performance The following performance information indicates some of the risks of investing in the Fund. The bar chart illustrates the Fund’s total return for the calendar years shown below. The table illustrates the Fund’s average annual return over time compared with a domestic broad-based market index. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 2 Risk/Return Summary PRIMECAP Odyssey Stock Fund and Fund Expenses Your investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity, or person. Calendar Year Total Return During the period shown in the bar chart, the Fund’s highest quarterly return was 8.04% for the quarter ended June 30, 2007, and the lowest quarterly return was -5.48% for the quarter ended December 31, 2007. Average Annual Total Returns as of December 31, 2007 Annualized Since Inception 1 Year (11/1/2004) PRIMECAP Odyssey Stock Fund Return Before Taxes 4.18% 12.22% Return After Taxes on Distributions(1) 3.97% 12.10% Return After Taxes on Distributions and Sale of Fund Shares(1) 2.99% 10.56% S&P 500 Index (reflects no deduction for fees, expenses, or taxes)(2) 5.49% 10.67% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown may not be relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (2) The S&P 500 Index is an unmanaged index generally representative of the market for stocks of large-sized companies. The figures above reflect reinvestment of all dividends but do not reflect any deductions for fees, expenses, or taxes. 3 Risk/Return Summary PRIMECAP Odyssey Stock Fund and Fund Expenses Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (Paid Directly From Your Investment) Annual Fund Operating Expenses(1) (Deducted From Fund Assets) Sales charge on purchases or reinvested dividends None Management fees 0.58% Redemption or exchange fees (as a percentage of amount redeemed or exchanged) (2) 2.00% Other expenses 0.23% Acquired fund fees and expenses (money market)(3) 0.02% Total annual Fund operating expenses 0.83% (1) During the fiscal year ended October 31, 2007. (2) A redemption/exchange fee of 2.00% may be charged for any shares redeemed or exchanged within 60 days after the date they were acquired. The fee does not apply to shares purchased through reinvested dividends or capital gains. For a more detailed description of the Fund’s policy on redemption fees, see “Redemption Fees” later in this Prospectus.Shareholders will be charged a fee by the transfer agent for outgoing wire transfers, returned checks and stop payment orders. (3) The Fund invests a portion of its cash balance and daily inflows into an interest-bearing money market fund.Acquired Fund fees and expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Funds”). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Funds. Acquired Fund fees and expenses are reflected in the Acquired Fund’s net asset value. The ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this Prospectus does not include Acquired Fund fees and expenses. Without Acquired Fund fees and expenses, the total annual Fund operating expenses would have been 0.81%. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that you reinvest all dividends and capital gain distributions, and that the Fund’s operating expenses remain the same as shown above. The example does not reflect the effect of any taxable gain or loss at the time of the redemption. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 Year 3 Years 5 Years 10 Years $85 $265 $460 $1,025 4 Risk/Return Summary PRIMECAP Odyssey Growth Fund and Fund Expenses Investment Objective The Fund seeks to provide long-term capital appreciation. Primary Investment Strategies The Fund invests mainly in stocks of U.S. companies, emphasizing those companies with above average earnings growth potential that is not reflected in their current market prices. These stocks typically provide little current income. The Fund’s portfolio consists predominantly of mid- and large-cap stocks and may include stocks of foreign companies. Through its research, the Advisor identifies stocks that it believes over a three- to five-year time frame will outperform the Standard & Poor’s 500 Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. Primary Risks You may lose money by investing in the Fund. The likelihood of loss is greater if you invest for a shorter period of time. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund’s performance could be hurt by: · Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. · Investment style risk, which is the chance that returns from mid- and large-cap stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall stock market, and they often perform quite differently. Additionally, from time to time, growth stocks may be more volatile than the overall stock market. · Manager risk, which is the chance that, as a result of poor security selection by the Advisor, the Fund may underperform other funds with a similar investment objective. · Foreign securities risk, which is the chance that the value of foreign securities depend on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Investing in foreign securities involves: country risk, which is the chance that domestic events—such as political upheaval, financial troubles, or natural disasters—will weaken a country’s securities markets; and currency risk, which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Fund Performance The following performance information indicates some of the risks of investing in the Fund. The bar chart illustrates the Fund’s total return for the calendar years shown below. The table illustrates the Fund’s average annual return over time compared with a domestic broad-based market index. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Your investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity, or person. 5 Risk/Return Summary PRIMECAP Odyssey Growth Fund and Fund Expenses Calendar Year Total Return During the period shown in the bar chart, the Fund’s highest quarterly return was 7.43% for the quarter ended March 31, 2006, and the lowest quarterly return was -6.00% for the quarter ended December 31, 2007. Average Annual Total Returns as of December 31, 2007 Annualized Since Inception 1 Year (11/1/2004) PRIMECAP Odyssey Growth Fund Return Before Taxes 4.88% 13.08% Return After Taxes on Distributions(1) 4.80% 12.96% Return After Taxes on Distributions and Sale of Fund Shares(1) 3.29% 11.29% S&P 500 Index (reflects no deduction for fees, expenses, or taxes)(2) 5.49% 10.67% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown may not be relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (2) The S&P 500 Index is an unmanaged index generally representative of the market for stocks of large-sized companies. The figures above reflect reinvestment of all dividends but do not reflect any deductions for fees, expenses, or taxes. 6 Risk/Return Summary PRIMECAP Odyssey Growth Fund and Fund Expenses Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (Paid Directly From Your Investment) Annual Fund Operating Expenses(1) (Deducted From Fund Assets) Sales charge on purchases or reinvested dividends None Management fees 0.56% Redemption or exchange fees (as a percentage of amount redeemed or exchanged) (2) 2.00% Other expenses 0.19% Acquired fund fees and expenses (money market)(3) 0.02% Total annual Fund operating expenses 0.77% (1) During the fiscal year ended October 31, 2007. (2) A redemption/exchange fee of 2.00% may be charged for any shares redeemed or exchanged within 60 days after the date they were acquired. The fee does not apply to shares purchased through reinvested dividends or capital gains. For a more detailed description of the Fund’s policy on redemption fees, see “Redemption Fees” later in this Prospectus.Shareholders will be charged a fee by the transfer agent for outgoing wire transfers, returned checks and stop payment orders. (3) The Fund invests a portion of its cash balance and daily inflows into an interest-bearing money market fund.Acquired Fund fees and expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Funds”). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Funds. Acquired Fund fees and expenses are reflected in the Acquired Fund’s net asset value. The ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this Prospectus does not include Acquired Fund fees and expenses. Without Acquired Fund fees and expenses, the total annual Fund operating expenses would have been 0.75%. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that you reinvest all dividends and capital gain distributions, and that the Fund’s operating expenses remain the same as shown above. The example does not reflect the effect of any taxable gain or loss at the time of the redemption. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 Year 3 Years 5 Years 10 Years $79 $246 $428 $954 7 Risk/Return Summary PRIMECAP Odyssey Aggressive Growth Fund and Fund Expenses Investment Objective The Fund seeks to provide long-term capital appreciation. Primary Investment Strategies The Fund invests mainly in stocks of U.S. companies, emphasizing those companies with prospects for rapid earnings growth. These stocks typically provide little current income. The Fund’s portfolio consists predominantly of small- and mid-cap stocks and may include stocks of foreign companies. Through its research and its evaluation of the relationship between growth prospects and valuation, the Advisor identifies stocks that it believes over a three- to five-year time frame will outperform the Standard & Poor’s 500 Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. Primary Risks You may lose money by investing in the Fund. The likelihood of loss is greater if you invest for a shorter period of time. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund’s performance could be hurt by: · Stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. · Investment style risk, which is the chance that returns from small- and mid-cap stocks will trail returns from the overall stock market. Historically, these stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. Additionally, from time to time, growth stocks may be more volatile than the overall stock market. · Manager risk, which is the chance that, as a result of poor security selection by the Advisor, the Fund may underperform other funds with a similar investment objective. · Foreign securities risk, which is the chance that the value of foreign securities depend on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Investing in foreign securities involves: country risk, which is the chance that domestic events—such as political upheaval, financial troubles, or natural disasters—will weaken a country’s securities markets; and currency risk, which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Fund Performance The following performance information indicates some of the risks of investing in the Fund. The bar chart illustrates the Fund’s total return for the calendar years shown below. The table illustrates the Fund’s average annual return over time compared with a domestic broad-based market index. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Your investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity, or person. 8 Risk/Return Summary PRIMECAP Odyssey Aggressive Growth Fund and Fund Expenses Calendar Year Total Return During the period shown in the bar chart, the Fund’s highest quarterly return was 10.15% for the quarter ended December 31, 2006, and the lowest quarterly return was -8.49% for the quarter ended December 31, 2007. Average Annual Total Returns as of December 31, 2007 Annualized Since Inception 1 Year (11/1/2004) PRIMECAP Odyssey Aggressive Growth Fund Return Before Taxes -0.19% 12.49% Return After Taxes on Distributions(1) -0.33% 12.32% Return After Taxes on Distributions and Sale of Fund Shares(1) -0.04% 10.74% S&P 500 Index (reflects no deduction for fees, expenses, or taxes)(2) 5.49% 10.67% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown may not be relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (2) The S&P 500 Index is an unmanaged index generally representative of the market for stocks of large-sized companies. The figures above reflect reinvestment of all dividends but do not reflect any deductions for fees, expenses, or taxes. 9 Risk/Return Summary PRIMECAP Odyssey Aggressive Growth Fund and Fund Expenses Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (Paid Directly From Your Investment) Annual Fund Operating Expenses(1) (Deducted From Fund Assets) Sales charge on purchases or reinvested dividends None Management fees 0.57% Redemption or exchange fees (as a percentage of amount redeemed or exchanged) (2) 2.00% Other expenses 0.21% Acquired Fund fees and expenses (money market)(3) 0.02% Total annual Fund operating expenses 0.80% (1) During the fiscal year ended October 31, 2007. (2) A redemption/exchange fee of 2.00% may be charged for any shares redeemed or exchanged within 60 days after the date they were acquired. The fee does not apply to shares purchased through reinvested dividends or capital gains. For a more detailed description of the Fund’s policy on redemption fees, see “Redemption Fees” later in this Prospectus.Shareholders will be charged a fee by the transfer agent for outgoing wire transfers, returned checks and stop payment orders. (3) The Fund invests a portion of its cash balance and daily inflows into an interest-bearing money market fund.Acquired Fund fees and expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Funds”). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Funds. Acquired Fund fees and expenses are reflected in the Acquired Fund’s net asset value. The ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this Prospectus does not include Acquired Fund fees and expenses. Without Acquired Fund fees and expenses, the total annual Fund operating expenses would have been 0.78%. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that you reinvest all dividends and capital gain distributions, and that the Fund’s operating expenses remain the same as shown above. The example does not reflect the effect of any taxable gain or loss at the time of the redemption. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 Year 3 Years 5 Years 10 Years $82 $255 $444 $990 10 Investment Objectives, Principal Strategies, and Principal Risks Investment Objectives Each Fund’s fundamental investment objective is long-term capital appreciation. The following sections further explain the primary investment strategies that PRIMECAP Management Company, the Funds’ investment advisor (the “Advisor”), uses in pursuit of each Fund’s objective and the major risks to which investment in the Funds is subject. PRIMECAP Odyssey Funds’ Board of Trustees, which oversees management of the Funds, may change investment strategies or policies in the interest of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. Principal Strategies Stocks of publicly traded companies are often classified according to the total market value of the companies’ outstanding stock—or “market capitalization” —as small-cap, mid-cap, or large-cap stocks. Market capitalization ranges change over time, interpretations of size vary, and there are no “official” definitions of small-, mid-, and large-cap stocks. The Advisor currently defines small-cap stocks as stocks of companies with market capitalizations less than $1 billion, mid-cap stocks as stocks of companies with market capitalizations ranging from $1 billion to $15 billion, and large-cap stocks as stocks of companies with market capitalizations above $15 billion. The Advisor selects common stocks that it believes will have future financial results that are not reflected in the current market prices. Stocks selected for a Fund generally are issued by companies that have strong positions within their industries, improving returns on equity, good long-term prospects for well-above-average growth in sales or earnings, and capable management teams. Through careful analysis, the Advisor attempts to quantify a company’s “fundamental value.” The Advisor compares the fundamental value with the market price of the company’s stock. The Advisor then decides whether to purchase the stock mainly on the basis of how attractive this comparison is in relation to the comparison for other potential investments. Because a Fund’s selections are determined by an analysis of each individual stock, a Fund’s makeup may differ substantially from the overall market’s characteristics. For example, the proportion of a Fund’s assets invested in a particular industry may be significantly greater or less than that industry’s proportion of the overall stock market. The Advisor does not try to make investment decisions based on short-term trends in the stock market. If attractively priced stocks cannot be found, a Fund’s cash levels will increase. Although each Fund invests with a long-term horizon of three to five years, the Advisor may sell a stock if its market price appears to have risen above its fundamental value, if other securities appear to be more favorably priced, or if the reasons for which the stock was purchased no longer hold true. Although the Funds invest mainly in U.S. stocks, each may invest substantial assets in foreign securities traded on U.S. or foreign markets. Any Fund may temporarily depart from its normal investment policies—for instance, by allocating substantial assets to cash investments—in response to extraordinary market, economic, political, or other conditions. In doing so, the Fund may succeed in avoiding losses, but may otherwise fail to achieve its investment objective. Principal Risks In general, the higher the risk of losing money, the higher the potential reward. The reverse also is generally true: the lower the risk, the lower the potential reward. As you consider an investment in any of the Funds, you should take into account your personal tolerance for daily fluctuations in the price of your Fund shares. In addition to the risks described above under “Risk/Return Summary and Fund Expenses,” the Funds are subject to the following risks. 11 Investment Objectives, Principal Strategies, and Principal Risks Risks of Individual Companies (All Funds). The prices of each of the stocks held by a Fund may decline in response to certain events, including those directly involving the companies issuing the securities owned by the Fund; conditions affecting the general economy; local, regional or global political, social or economic instability; and currency and interest rate fluctuations. Risks of Growth Stocks (All Funds). Growth stocks are likely to be more volatile in price than the stock market as a whole. Historically, growth funds have tended to outperform the market as a whole in bull markets and underperform the market as a whole in declining markets. Of course, there is no guarantee that this pattern will continue in the future. Risks of Mid-Cap Stocks (All Funds). Stocks of mid-sized companies may present greater opportunities than larger and more established companies for capital appreciation because of high potential earnings growth. But they also involve greater risk. Their stocks may trade less frequently or in limited volume, may fluctuate in value more than those of larger, more established companies and, as a group, may suffer more severe price declines during periods of generally declining stock prices. Risks of Foreign Stocks(All Funds). To the extent that it owns foreign stocks, a Fund is subject to the following additional risks: country risk, which is the chance that domestic events—such as political upheaval, financial troubles, or natural disasters—will weaken a country’s securities markets; and currency risk, which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Risks of Small-Cap Stocks (All Funds). Stocks of smaller and newer companies may present greater opportunities than larger and more established companies for capital appreciation because of high potential earnings growth. But they also involve greater risk. Such companies may have limited product lines, markets, or financial resources, or may depend on a small group of key managers. Their stocks may trade less frequently or in limited volume, or only in the over-the-counter market or on a regional stock exchange. As a result, these stocks may fluctuate in value more than mid-cap stocks and stocks of larger, more established companies and, as a group, may suffer more severe price declines during periods of generally declining stock prices. 12 Fund Management The Funds The Funds are series of PRIMECAP Odyssey Funds, a Delaware statutory trust (the “Trust”). The Board of Trustees of the Trust decides matters of general policy and reviews the activities of the Advisor and the Funds’ distributor and administrator. The Trust’s officers conduct and supervise its daily business operations. Portfolio Holdings The Funds’ portfolio holdings are disclosed quarterly within 60 days of the end of each fiscal quarter, in the Annual Report and Semiannual Report to Fund shareholders, and in the quarterly holdings report filed with the Securities and Exchange Commission (“SEC”) on Form N-Q. The Annual and Semiannual Reports are available by contacting the Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling (800) 729-2307. In addition, the Funds may choose to disclose their calendar quarter-end holdings and certain other portfolio characteristics on the Funds’ website at www.odysseyfunds.com within 30 calendar days after the calendar quarter-end. The calendar quarter-end holdings for the Funds will remain posted on the website at least until the date of the next required regulatory filing with the SEC. Additionally, the Funds may choose to disclose end-of-month holdings within 30 calendar days of the month-end. Portfolio holdings information posted on the Funds’ website may be separately provided to any person commencing the day after it is first published on the website. A more detailed description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”) and on the Funds’ website. The Advisor PRIMECAP Management Company, 225 South Lake Avenue, Suite 400, Pasadena, California 91101, investment advisor to all three Funds, is an investment advisory firm founded in 1983. The Advisor also provides investment advisory services to other mutual funds, endowment funds, employee benefit plans, and foundations. As of December 31, 2007, the Advisor managed approximately $64 billion in assets. For its services to the Funds, the Advisor receives a fee paid monthly at the annual rate of 0.60% of the first $100 million of each Fund’s average daily net assets and 0.55% of each Fund’s average daily net assets in excess of $100 million. For the fiscal year ended October 31, 2007, the Advisor received advisory fees, net of the fee waiver, of 0.58%, 0.56%, and 0.57%, of the average daily net assets of the PRIMECAP Odyssey Stock Fund, PRIMECAP Odyssey Growth Fund, and PRIMECAP Odyssey Aggressive Growth Fund, respectively. The Advisor is authorized to choose broker-dealers to handle the purchase and sale of each Fund’s securities and seeks to obtain the best available price and most favorable execution for all transactions. In seeking to obtain better execution of a transaction, the Advisor may at times choose brokers which charge higher commissions. If more than one broker can obtain the best available price and most favorable execution, the Advisor is authorized to choose a broker that has provided value-added research services to the Advisor. A discussion regarding the basis for the Board of Trustees’ approval of the Trust’s investment advisory agreement with the Advisor is in the Annual Report to shareholders for the fiscal year ended October 31, 2007. The portfolio managers primarily responsible for overseeing the Funds’ investments are: 13 Fund Management · Howard B. Schow, Chairman and Co-Founder of PRIMECAP Management Company. Mr. Schow co-founded PRIMECAP Management Company in September 1983. Previously, he spent twenty-seven years with Capital Group, Inc., most recently as Chairman of the Board of Capital Research and Management Company. From 1966 to 1982, he served as Chairman of its Investment Committee. He was President, a Founder, and Lead Portfolio Counselor of AMCAP Fund. He was also a portfolio counselor of Investment Company of America and American Mutual Fund, two other mutual funds managed by Capital Research and Management Company. He has been a portfolio counselor since 1962. Mr. Schow is a graduate of Williams College and the Harvard Graduate School of Business Administration. He is a Chartered Financial Analyst and a member of the Los Angeles Society of Financial Analysts. · Mitchell J. Milias, Vice Chairman and Co-Founder of PRIMECAP Management Company. Mr. Milias co-founded PRIMECAP Management Company in September 1983. Previously, he was a portfolio manager, Senior Vice President and Director of Capital Guardian Trust Company. He has been a portfolio manager since 1967. A graduate of Stanford University and Harvard Graduate School of Business Administration, he is a Chartered Financial Analyst, a member of the Los Angeles Society of Financial Analysts, and a Past President of the Denver Society of Security Analysts. · Theo A. Kolokotrones, President and Co-Founder of PRIMECAP Management Company. Mr. Kolokotrones co-founded PRIMECAP Management Company in September 1983. Previously, he spent six years at Capital Research Company, most recently as Senior Vice President. He has held portfolio management responsibilities since 1979. From 1970 to 1977, he was Vice President and Senior Financial Analyst at Smith Barney, Harris Upham and Company in New York. Mr. Kolokotrones is a graduate of the University of Chicago and the Harvard Graduate School of Business Administration. · Joel P. Fried, Executive Vice President of PRIMECAP Management Company. Mr. Fried joined PRIMECAP Management Company in June 1986. Prior to joining PRIMECAP, he spent one year as a financial analyst with Hughes Investment Management Company, a wholly-owned subsidiary of Hughes Aircraft. Mr. Fried received his undergraduate degree in Economic Systems/Science from the University of California, Los Angeles and is a graduate of the Anderson Graduate School of Management at UCLA. · Alfred W. Mordecai, Executive Vice President of PRIMECAP Management Company. Mr. Mordecai joined PRIMECAP Management Company in August 1997. In 1996, he was an associate at McKinsey and Company. From 1990 to 1995, he worked as a nuclear engineer and program manager for the Naval Nuclear Propulsion Directorate, a joint U.S. Navy and Department of Energy organization. Mr. Mordecai graduated with a degree in Mechanical Engineering from Duke University. He has a master’s degree in Systems Engineering from Virginia Polytechnic Institute and State University and is a graduate of the Harvard Graduate School of Business Administration. Each of these five portfolio managers independently manages a portion of the PRIMECAP Odyssey Stock Fund and the PRIMECAP Odyssey Growth Fund. Each of Messrs. Schow, Kolokotrones, Fried, and Mordecai independently manages a portion of the PRIMECAP Odyssey Aggressive Growth Fund. Each of these portfolio managers has managed their respective portions of the Funds since their inception. A small portion of each Fund’s assets may be managed by individuals in the Advisor’s research department. 14 Fund Management PRIMECAP Management Company and its managers have received numerous awards and recognitions, including the following: · Morningstar awarded Messrs. Schow, Kolokotrones, and Fried its Domestic Equity Fund Manager of the Year Award in 2003. · Morningstar named Messrs. Schow, Kolokotrones, and Fried as runners-up to its Fund Manager of the Year Award in 2000, 1999, and 1997. · Mutual Funds Magazine named Messrs. Schow and Kolokotrones as Domestic Managers of the Year for 1997. · Lipper awarded its 2003 Performance Achievement Certificate for Number One Multi-Cap Core Fund for the Five-Year Period Ending December 31, 2003 to a mutual fund for which PRIMECAP Management Company serves as the portfolio manager. · Lipper awarded its 2000 Performance Achievement Award for #1 Performing Multi-Cap Core Fund for Ten and Fifteen Years to a mutual fund for which PRIMECAP Management Company serves as the portfolio manager. · Lipper awarded its 1999 Performance Achievement Certificate for Number One Multi-Cap Core Fund for the Fifteen-Year Period Ending December 31, 1999 to a mutual fund for which PRIMECAP Management Company serves as the portfolio manager. · Mutual funds managed by PRIMECAP Management Company were named to the Money 100 for 2003, 2002, and 2001 based on Money Magazine’s evaluation of the mutual funds’ performance, expenses, and other factors. The Trust’s SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Administrator”) is the Funds’ administrator; its address is 2020 East Financial Way, Ste. 100, Glendora, California 91741. The Administrator also serves as the Funds’ transfer agent from its offices at 615 East Michigan Street, Milwaukee, Wisconsin 53202. Quasar Distributors, LLC (the “Distributor”), an affiliate of the Administrator, is the Funds’ distributor; its address is also 615 East Michigan Street, Milwaukee, Wisconsin 53202. Mellon Bank, N.A. is the custodian of the Funds’ assets and employs foreign sub-custodians to provide custody of the Funds’ foreign assets. Its address is One Mellon Center, Pittsburgh, Pennsylvania 15258. The SAI has more information about the Advisor and the Funds’ other service providers. 15 Shareholder Information Pricing of Shares The price of a Fund’s shares is based on its per share net asset value (“NAV”). The NAV is calculated by adding the total value of the Fund’s investments and other assets, subtracting its liabilities, and dividing the result by the number of outstanding shares of the Fund. Each Fund calculates its NAV once daily at the close of public trading on the New York Stock Exchange (normally 4:00 p.m. Eastern Time) on days that the Exchange is open for trading. The price you will pay to buy Fund shares or the amount you will receive when you sell your Fund shares is based on the NAV next calculated after your order is received by the Funds’ transfer agent with complete information and meeting all the requirements discussed in this Prospectus. Applications for purchases of shares and requests for redemption of shares received after the close of trading on the Exchange will be based on the NAV determined as of the close of trading on the next day the Exchange is open. Each Fund values its investments at their market value. Securities and other assets for which market prices are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Some of the Funds’ investments may consist of securities listed on foreign exchanges which trade on Saturdays or other U.S. business holidays. Since the Funds do not typically calculate their NAVs on Saturdays or other U.S. business holidays, the value of the Funds’ redeemable securities may be affected on days when shareholders do not have access to the Funds. Fair Value In certain situations, the securities in which the Funds invest may not have readily available market quotations. The Board of Trustees has adopted procedures for valuing securities if there are assets for which reliable market quotations are not readily available, or for which the Funds’ pricing service does not provide a valuation or provides a valuation that, in the judgment of the Advisor, does not represent fair value. If this occurs, the Valuation Committee will value these assets in consultation with the Fund’s advisor. The fair value of securities is subjective in nature, involving greater reliance on judgment than securities that have readily available market quotations. The fair value price of securities used by a Fund to calculate its NAV may differ materially from quoted or published market price for that same security. In addition, there is no assurance that a Fund can purchase or sell portfolio securities at the fair value price used to calculate the Fund’s NAV. Purchasing and Adding to Your Shares To purchase shares of a Fund, please call (800) 729-2307 between the hours of 9 a.m. and 8 p.m. Eastern Time to obtain an account application or visit the Funds’ website at www.odysseyfunds.com. Please complete the account application and deliver it to the Transfer Agent as required by the application. You may pay by a check with the application, or by a wire transfer of funds as described below. You can make additional investments by wire or by mailing a check, together with the investment form from a recent account statement. You may also purchase additional shares of the Funds by telephone by checking the appropriate box on your account application form authorizing telephone purchases. If your account has been open for at least 15 days, call the Funds toll free at (800) 729-2307 and you will be allowed to move money from your bank account to your account upon request. Shares of the Funds will be purchased in your account at the NAV determined on the day your order is placed. Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions. For security reasons, requests by telephone will be recorded. 16 Shareholder Information All purchases by check must be in U.S. dollars drawn on a U.S. bank. The Funds will not accept payment in cash or money orders. The Funds also will not accept cashiers’ checks in amounts of less than $10,000. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, or starter checks for the purchase of shares. We are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. The Transfer Agent may charge a $25.00 fee against a shareholder account, in addition to any loss sustained by the Funds, for any payment that is returned. The Funds’ transfer agent credits shares to your account and does not issue stock certificates. The Funds and the Distributor each reserve the right to reject any purchase order or suspend or modify the offering of a Fund’s shares. Shares of the Funds have not been registered for sale outside the United States.The PRIMECAP Odyssey Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Price of Shares Each Fund sells shares without a sales charge at the NAV which is next computed (1) after the Fund’s transfer agent receives your order directly in proper form (which generally means a completed application form together with a negotiable check in U.S. dollars or a wire transfer of funds); or (2) after your broker (or the broker’s authorized agent) receives the order. You may pay a fee if you buy Fund shares through a broker or agent. Minimum Initial Investment The minimum initial investment in a Fund is $2,000 for regular accounts and $1,000 for retirement accounts; subsequent investments must be at least $150. Each Fund may waive the minimum investment for institutions making continuing investments in the Fund and from time to time for other investors, including retirement plans and employees of the Advisor. Mail To purchase by mail, you should: · Complete and sign the account application; · To open an account, write a check payable to “PRIMECAP Odyssey Funds”; and · Send your account application and check or exchange request to one of the following addresses For regular mail delivery: PRIMECAP Odyssey Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 For overnight delivery: PRIMECAP Odyssey Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202-5207 17 Shareholder Information The U.S. Postal Service or other independent delivery services are not the Funds’ agents. Therefore, deposit in the mail or with such services or receipt at U.S. Bancorp Fund Services, LLC post office box of purchase applications or redemption requests does not constitute receipt by the Transfer Agent of the Funds. Exchanges of Shares Generally, you may exchange your shares of a Fund for shares of any other Fund. However, each Fund may assess a 2.00% redemption fee based on the total value of shares that are redeemed from, or exchanged out of, that Fund if you have held those shares for fewer than 60 days. See the discussion of “Redemption Fees” below. You may realize either a gain or loss on those shares you exchange and will be responsible for paying the appropriate taxes. Requests to exchange shares are processed at the NAV next calculated after the Funds’ transfer agent receives your request in proper form. If you have established telephone exchange privileges by checking the appropriate boxes and supplying the necessary information on the account application, you can make a telephone request to exchange your shares for an additional $5 fee. Purchases through a Securities Dealer You may purchase shares of a Fund through certain brokers (and their agents) which have an agreement with the Funds’ distributor. When you place your order with such a broker or its authorized agent, your order is treated as if you had placed it directly with the Transfer Agent, and you will pay or receive the NAV next computed after it is received by the broker (or its agent). The broker (or agent) holds your shares in an omnibus account in the broker’s (or agent’s) name and the broker (or agent) maintains your individual ownership records. The Fund and the Distributor reserve the right to cancel an order for which payment is not received from the broker (or its agent) by the third business day following the order. The broker (or its agent) may impose postage and handling charges on your order and is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions, and ensuring that you receive copies of the Funds’
